Citation Nr: 1619480	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right thumb and hand disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in December 2007 and February 2015.
 
The issue of entitlement to service connection for a right thumb and hand disability was previously before the Board, and, in September 2012, the Board remanded the matter for further development.  No further development is required at this time.

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disorder has been raised by the record in a December 2015 VA Form 21-526EZ, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2012 VA examination report indicates that the Veteran has thumb and long finger disabilities on his right hand.

2.  A February 2013 rating decision granted the Veteran service connection for his right hand thumb disability.

3.  In a March 2013 signed statement, the Veteran indicated that he was only seeking service connection for a right hand thumb disability, and that he was not seeking service connection for a right hand long finger disability.


CONCLUSION OF LAW

The criteria for dismissal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This issue of entitlement to service connection for a right thumb and hand disability was previously remanded by the Board in September 2012 in order to provide the Veteran with a VA examination.  Subsequently, the Veteran underwent a VA examination in November 2012.  The examiner diagnosed the Veteran with a right hand thumb disability and a right hand long finger disability, and the examiner opined that the right hand thumb disability was as likely as not related to a period of service and the right hand long finger disability was less likely than not related to a period of service.  

The Veteran was granted service connection for a thumb disability on his right hand in a February 2013 rating decision, and a February 2013 supplemental statement of the case (SSOC), issued the same day as the rating decision, sent the issue of service connection for a right hand long finger disability back to the Board as the evidence did not support service connection for that digit.  

In response to the February 2013 SSOC, the Veteran submitted a signed statement in March 2013 indicating that he was only pursuing service connection for his right hand thumb disability, and that the right hand long finger disability claim was in error.  It appears that the Veteran may have been confused by the at times overly complicated VA adjudication process.  Essentially, an SSOC is required when an issue has been remanded by the Board, but following development service connection is not found to be warranted.  Conversely, as was the case with the Veteran's right thumb disability, because the development supported the grant of service connection, no SSOC was required with regard to that issue.  It appears that the Veteran did not see the right thumb in the SSOC and perhaps believed that VA had overlooked it.  However, as noted, VA had granted service connection for the right thumb.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  The Veteran has indicated that he does not wish to pursue a claim for service connection for a right hand long finger disability, because he does not contend that such is the result of his military service, and the Veteran has already been granted service connection for a right hand thumb disability.  Accordingly, the Veteran has not alleged a specific error of fact or law, and the issue of service connection for a disability of the long finger of the right hand is hereby dismissed.


ORDER

The issue of service connection for a right thumb and hand disability is dismissed.


REMAND

The Veteran contends that new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus, and that he is entitled to service connection for bilateral hearing loss.  

The RO denied these claims in February 2015, and the Veteran timely filed a notice of disagreement (NOD) in March 2015.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for these issues in response to the February 2015 rating decision and the March 2015 NOD.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a SOC with regard to the issues of new and material evidence for tinnitus and service connection for bilateral hearing loss.  The Veteran and his representative should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


